Dear Representative Doerge:
You have requested an opinion of this office concerning the ownership of sewer lines located in the street rights-of-way in the City of Minden, in particular those located in Whispering Pines Subdivision-Unit No. 1. The problem of ownership has arisen due to the fact that one of the property owners in that subdivision has been told by city officials that they own approximately 170 feet of sewer line that services their lot, but the sewer line in question is located under a city street.
In connection with this matter, we were provided a copy of the city's sewer ordinance, a copy of the subdivision map of Whispering Pines Subdivision-Unit No. 1, and a map showing the location of the sewer lines in that subdivision.
The subdivision map reflects there has been a dedication of the streets in Whispering Pines Subdivision-Unit No. 1 to the public, which had the effect of vesting full ownership of the bed of the dedicated streets in the public. La. R.S. 33:5051. Since the City of Minden owns the bed of the dedicated streets, it also owns everything that is directly under it. La. Civil Code Article490. Thus, it is our opinion that this particular 170 feet of sewer line is owned by the City of Minden, not the individual property owner.
In fact, to declare that sewer lines located in the bed of dedicated streets are privately owned would constitute a donation of public property that is clearly prohibited by La. Constitution Article VII, Section 14(A).
We hope that this has adequately addressed your request; and if our office can be of any further service to you in this matter, please do not hesitate to contact us.
Very truly yours,
                               RICHARD P. IEYOUB Attorney General
                               BY: Robert H. Carpenter, Jr. Assistant Attorney General
RPI/RHC/tp